t c summary opinion united_states tax_court curtis lee owens and meleih ann owens petitioners v commissioner of internal revenue respondent docket no 8360-15s filed date curtis lee owens and meleih ann owens pro sese vivian bodey and peter tran student for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issue for decision is whether curtis lee owens petitioner a civilian employee of the red river army depot is entitled to exclude under sec_911 income earned while deployed in kuwait during unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue background the material facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners maintained a permanent residence in texas in and they resided in texas when they filed their petition before and during petitioner was employed by red river army depot rrad as a heavy mobile equipment mechanic leader or supervisor rrad is in texas and is part of the army tank-automotive and armaments command which is an agency of the u s department of the army army petitioner is a u s citizen he was not a member of the military in during petitioner spent approximately days in kuwait performing services for the u s department of defense he worked as a mechanic ensuring that military trucks were up to code while in kuwait petitioner resided in government quarters provided by his employer the army provided the equipment and workspace for petitioner to use in performing his work in kuwait and controlled the manner and means by which he performed his work petitioner’s compensation was paid and reported by the defense finance and accounting service which is an agency of the department of defense providing payment and accounting services for military and civilian employees petitioner was paid under the federal wage system and participated in the federal employees retirement_system social_security contributions and income_tax were withheld from his wages on their federal_income_tax return for petitioners claimed a dollar_figure foreign_earned_income_exclusion under sec_911 in doing so they relied on the erroneous advice of their tax_return_preparer sam grubbs in the notice_of_deficiency on which this case is based respondent disallowed the exclusion and made resulting computational adjustments discussion sec_911 provides for an election by which a qualified_individual citizen_of_the_united_states living abroad may exclude from taxable_income a portion of the foreign_earned_income of the individual however sec_911 specifically excludes from foreign_earned_income amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof although petitioner’s time in kuwait was sufficient for exclusion of a portion of his earnings under sec_911 the circumstances of his employment preclude his qualification for the exclusion the stipulated facts and petitioner’s testimony leave no doubt that petitioner was an employee of an agency of the united_states during at the time of trial petitioner acknowledged the error in claiming the exclusion but explained that he was advised by his tax_return_preparer that because he was a civilian employee he qualified for the exclusion that advice is inexplicable in view of the express wording of the statute in any event because no penalty was determined in the notice_of_deficiency the clearly erroneous advice is not material to our determination to reflect the foregoing decision will be entered for respondent
